Citation Nr: 0029306	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1998 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for PTSD.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD.  It appears that 
in approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See West v. Brown, 7 Vet. 
App. 70 (1994); Caluza v. Brown, 7 Vet. App. 498 (1994); and 
Zarycki v. Brown, 6 Vet. App. 91 (1993). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that there are three requisite elements for eligibility for 
service connection for PTSD.  These were a current, clear 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim, the Board finds that additional 
development of the record is required.  Accordingly, the case 
is REMANDED to the RO for action as follows:

1.  The RO should contact the veteran and 
request a statement providing as much 
detail as possible (and more specific 
than the information which he has 
previously furnished) regarding the 
alleged stressful incidents to which he 
was exposed in service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units in Vietnam, duty assignments, and 
the names, ranks, unit of assignment and 
any other identifying information 
concerning any OTHER individuals involved 
in the events.  The veteran should be 
told that the information is necessary to 
obtain supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

2.  Thereafter, if additional information 
is provided by the veteran, the RO should 
send it to the U.S. Armed Services Center 
for Research of Unit Records in an 
attempt to verify the claimed stressors.  
The address is as follows:  U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Suite 101, 
Springfield, VA  22150-3197.

3.  The RO must then make a specific 
finding as to whether the veteran 
"engaged in combat with the enemy" and, 
if so, the RO must then make the 
additional determination as to whether 
the veteran has presented satisfactory 
evidence of the existence of events 
claimed as stressors in accordance with 
the guidance in Zarycki and Caluza.

4.  The RO must separately determine 
whether the record establishes the 
existence of any of the events claimed by 
the veteran as an alleged "stressor."  
In making this determination, the RO and 
the veteran are reminded that this is an 
adjudicatory and not a medical 
determination.  The fact that a VA 
examiner in the past accepted 
uncorroborated accounts of an event 
alleged as a "stressor" of "combat" 
generically is of no weight, since a 
determination as to whether such an event 
occurred does not involve the application 
of medical expertise.  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

5.  If appropriate based on the 
information procured, the RO should 
contact the veteran and request that he 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
PTSD since his discharge from service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

6.  If appropriate, the veteran should 
then be afforded a VA psychiatric 
examination to determine whether the 
veteran suffers from any psychiatric 
disorder and, if so, its nature and 
etiology.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should be requested to make a 
specific determination as to whether any 
of the events conceded to have existed in 
service by the adjudicators would be of a 
quality sufficient to produce PTSD.  The 
examiner should be advised that only 
those events in service conceded by 
adjudicators may be considered for 
purposes of determining whether PTSD due 
to events in service exists.  If the 
examiner determines that an event of a 
quality sufficient to produce PTSD 
occurred in service, it should then be 
determined whether the veteran has PTSD 
due to the event.  If there are 
psychiatric disorders other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressor(s)" that caused the disorder 
and the evidence upon which he relied to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of PTSD affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a GAF score and a 
definition of the numerical code assigned 
in order to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 6 -


